DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving data, analyzing the data, and sending the data. These are all mental steps that can be performed in the human mind (possibly with the aid of pencil and paper). Thus, the claims are drawn to an abstract idea..   
This judicial exception is not integrated into a practical application because:
(a) It does not improve the functioning of a computer or to any other technology or technical field; 
(b) Applying the judicial exception does not effect a particular treatment or prophylaxis for a disease or medical condition;
(c) Do not apply the judicial exception with, or by use of a particular machine;
(d) It does not effect a transformation or reduction of a particular article to a different state or thing;
(e) It does not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the exception to a particular technological environment such that the claims as a whole are more than a drafting effort designed to monopolize the exception.
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the host device and client devices are generic computers. While not claimed, any network is a generic network.
The claims require collection of data in an unclaimed fashion. The data is sorted and then analyzed in an unclaimed method to detect some unclaimed type of performance degradation. When these unclaimed degradations are detected, certain unclaimed configuration settings are changed in unclaimed manners to address the unclaimed computer problem by making unclaimed changes to unclaimed configuration settings for an unclaimed application or application session. 
It is only in Claims 10 & 13 that Applicant identifies the type of performance degradation (i.e., micro stutter), but fails to claim how this performance degradation is detected or what changes are made to cure the problem. In short, Applicant is attempting to preempt the entire field. 
Claims 1-9, 11, 12 & 14-20 are directed to the idea of using sorted data to diagnose a computer problem, and making changes to the configuration files to fix the problem. Since none of the details are claimed, the claims read on using any sorted performance data, analyzed in any manner to detect any computer problems and fix them by any changes to the configuration file.  This preempts the entire field.
In order to overcome this rejection, Applicant should claim the details. Applicant should also limit the scope of the claims to something that is described in the Specification.
Since the Alice decision, implementation of an abstract idea on generic computers is not patent-eligible without “significantly more.” Neither the abstract idea itself nor parts of the abstract idea can supply “significantly more” than the abstract idea. As written, current claims are drawn to an abstract idea with essentially the words “implement it” on a generic computer appended thereto. As such, the claims are not patent-eligible. 
Applicant collects and analyzes data. Exactly how the data is analyzed is unclaimed. Based in this unclaimed (and undisclosed) analysis, Applicant updates hardware or software configurations in some unclaimed and undescribed manner – and never recites actually doing anything with the updated configuration. This is clearly abstract. All Applicant is doing is moving digits around in a computer system – apparently for no purpose or effect. At least since the Electric Power Group case, this has been considered Abstract.
It is true that in some claims (10 & 13), Applicant recites determining to update the configuration based on detection of micro stutter. But Applicant does not claim how micro stutter is detected. And more importantly, Applicant does not describe (or claim) how the configuration would be altered. And even if Applicant did so, the claims do not recite using the altered configuration to cure the micro stutter. So even these claims are abstract.
A thorough analysis or each and every limitation of each and every claim, both individually and as a part of an ordered combination shows that the claims are not patent-eligible under 35 USC §101.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,843,084. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims anticipate the current claims.
Response to Arguments
Applicant's arguments filed 19 October 2022 have been fully considered but they are not persuasive. 
Applicant argues that the claims are not drawn to an abstract idea. As explained above, Applicant’s claims are drawn to the idea of analyzing sorted data to determine changes to configuration files. Applicant’s claims attempt to preempt the entire field. 
Gottschalk v. Benson 409 U.S. 63 (1972) was a case involving a method of translating binary coded decimals to binary.  The court said:
It is conceded that one may not patent an idea. But in practical effect that would be the result if the formula for converting BCD numerals to pure binary numerals were patented in this case. The mathematical formula involved here has no substantial practical application except in connection with a digital computer, which means that if the judgment below is affirmed, the patent would wholly pre-empt the mathematical formula and in practical effect would be a patent on the algorithm itself.

This case is like the Benson case. Applicant is attempting to preempt any and all ways to gather data, sort it, analyze it, detect any and all computer problems, and make any changes to the configuration files necessary to solve the problem. This represents complete preemption. Therefore, the claims are drawn to an abstract idea.
Furthermore, since Applicant has not claimed any of the details, it is Examiner’s position that the claims are still drawn to a series of mental steps. 
Applicant argues that the claims improve the functioning of a computer. It is undoubted that Applicant’s invention does so – but that improvement is not reflected in the claims. As the CAFC said in Mortgage Application Tech v. Meridianlink, Inc. (CAFC 12 January 2021), 
MAT argues that the technological solution of the patent is a universal protocol or software that deals with multiple non-compatible third-party software and the issue of transferring information from one format into another format. However, these features that MAT contends are the innovative technological solutions never appear in the claims. At best, they simply appear in the form of the abstract idea (e.g. exchanging information from XML to PDF format) without any indication of how the innovative feature is achieved or applied. Indeed, claims that do not define the particular features used to achieve the alleged advantage cannot be said to pass step two of the Alice analysis. See Intell. Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1342 (Fed. Cir. 2017). (Emphasis added by Examiner.)

Applicant argues that the claims apply the abstract idea in a meaningful way. The claims could be written to do so – but as written, they do not. Without the details of how these benefits are accomplished, the claims do not actually perform any useful task.
Examiner urges Applicant to narrow the claims to recite how the benefits are accomplished. This would overcome the current rejections – including the Double Patenting Rejection.
But at present, the rejection is maintained and made final.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORBETT B COBURN whose telephone number is (571)272-4447. The examiner can normally be reached M-F 8-4 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CORBETT B. COBURN
Primary Examiner
Art Unit 3715



/CORBETT B COBURN/Primary Examiner, Art Unit 3799